DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 9-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-12 and 14-19 of U.S. Patent No. 11,064,124. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by patent claims as shown infra. 

Instant Application 
Patent 11,064,124
1. A method of using multiple optical chains of a camera device, the method comprising: 
capturing images using a first group of optical chains during a first time period, different optical chains in the first group of optical chains each capturing a portion of a scene area of a first size; 
switching, in response to user input used to control capture of a scene area which is of a second size which is different from said first size, from the first group of optical chains to a second group of optical chains; and capturing images during a second time period using the second group of optical chains.



2. The method of claim 2, wherein at least some optical chains in the second group of optical chains have a different focal length than optical chains in the first group of optical chains.

4. The method of claim 2, wherein the first group of optical chains includes multiple optical chains.

5. The method of claim 4, wherein the second group of optical chains includes multiple optical chains.

6. The method of claim 5, further comprising: capturing images using a third group of optical chains during said second time period in which the second group of optical chains is used to capture images.

7. The method of claim 6, further comprising: generating a composite image from images captured during said second time period by optical chains in said second group of optical chains and images captured during said second time period by optical chains in said third group of optical chains.


9. The method of claim 7, further comprising: storing the composite image.

10. The method of claim 2, further comprising: switching from the using the second group of optical chains to using the first group of optical chains in response to user input indicating a user intent to capture an image of a scene area of another size, said another size being different from said first and second sizes.

11. The method of claim 10, wherein said another size is smaller than said first size.

12. A camera device comprising: 
a first group of optical chains; 
a second group of optical chains; and 
a processor configured to control the camera device to: 
capture images using a first group of optical chains during a first time period, different optical chains in the first group of optical chains each capturing a portion of a scene area of a first size; 
switch, in response to user input used to control capture of a scene area which is a size which is different from said first size, from the first group of optical chains to a second group of optical chains; and capture images during a second time period using the second group of optical chains.

13. The camera device of claim 12, wherein optical chains in the second group of optical chains have a different focal length than optical chains in the first group of optical chains.

15. The camera device of claim 14, wherein the second group of optical chains includes multiple optical chains.

16. The camera device of claim 13, further comprising: a third group of optical chains; and wherein the processor is further configured to control the camera device to: capture images using the third group of optical chains during said second time period in which the second group of optical chains is used to capture images.

17. The camera device of claim 16, wherein the processor is further configured to: generate a composite image from images captured during said second time period by optical chains in said second group of optical chains and images captured during said second time period by optical chains in said third group of optical chains.

18. The camera device of claim 17, further comprising: memory for storing the composite image.

19. The camera device of claim 16, wherein the processor is further configured to control the camera device to: switch from using the second group of optical chains to using the first group of optical chains in response to a user control input indicating a user intent to capture an image corresponding to an area of a third size, said third size being different from said first and second sizes.

20. The camera device of claim 19, wherein the first group of optical chains includes optical chains having a first fixed focal length.
1. A method of using multiple optical chains of a camera device, the method comprising: 
capturing images using a first group of optical chains during a first time period, different optical chains in the first group of optical chains capturing different portions of a scene area; 
switching, in response to a user zoom control input used to indicate a user intent to capture an image corresponding to a larger scene area, from the first group of optical chains to a second group of optical chains; and 
capturing images during a second time period using the second group of optical chains.

2. The method of claim 1, wherein optical chains in the second group of optical chains have a different focal length than optical chains in the first group of optical chains.

3. The method of claim 2, wherein the first group of optical chains includes multiple optical chains.

4. The method of claim 3, wherein the second group of optical chains includes multiple optical chains.

5. The method of claim 4, further comprising: capturing images using a third group of optical chains during said second time period in which the second group of optical chains is used to capture images.

6. The method of claim 5, further comprising: generating a composite image from images captured during said second time period by optical chains in said second group of optical chains and images captured during said second time period by optical chains in said third group of optical chains.


7. The method of claim 5, further comprising: storing the composite image.

8. The method of claim 5, further comprising: switching from the using the second group of optical chains to using the first group of optical chains in response to a user zoom control input indicating a user intent to capture an image corresponding to a smaller zoom area.


See claim 8 above.


11. A camera device comprising: 
a first group of optical chains; 
a second group of optical chains; and 
a processor configured to control the camera device to: 
capture images using the first group of optical chains during a first time period, different optical chains in the first group of optical chains capturing different portions of a scene area;
switch, in response to a user zoom control input used to indicate a user intent to capture an image corresponding to a larger scene area, from the first group of optical chains to the second group of optical chains; and capture images during a second time period using the second group of optical chains.

12. The camera device of claim 11, wherein optical chains in the second group of optical chains have a different focal length than optical chains in the first group of optical chains.

14. The camera device of claim 13, wherein the second group of optical chains includes multiple optical chains.

15. The camera device of claim 14, further comprising: a third group of optical chains; and wherein the processor is further configured to control the camera device to: capture images using the third group of optical chains during said second time period in which the second group of optical chains is used to capture images.

16. The camera device of claim 15, wherein the processor is further configured to: generate a composite image from images captured during said second time period by optical chains in said second group of optical chains and images captured during said second time period by optical chains in said third group of optical chains.

17. The camera device of claim 16, further comprising: memory for storing the composite image.

18. The camera device of claim 15, wherein the processor is further configured to control the camera device to: switch from using the second group of optical chains to using the first group of optical chains in response to a user zoom control input indicating a user intent to capture an image corresponding to a smaller zoom area.


19. The camera device of claim 18, wherein the first group of optical chains includes optical chains having a first fixed focal length.


Allowable Subject Matter
Claims 3, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698          


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698